DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments, see “Applicant Argument/Response”, filed 05/19/2021, with respect to the objections to the Drawings and the Specification have been fully considered and are persuasive.  The objections of the Drawings and the Specification have been withdrawn. 

Claim Objections
3. Claim 27 is objected to because of the following informalities:  
	i. The phrasing “the second intubation time” in Line 4 of Claim 27 appears to have accidentally included the word “second,” as no mention is made of the second intubation time in previous claims. Examiner is interpreting that the claim should read “the intubation time.”
4. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first metric, does not reasonably provide enablement for the second metric.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The Applicant’s Specification does not specify any scope for what the second metric could comprise or how the metric could be obtained/calculated as the second metric could comprise a substantially large number of measurements, as the only limitation to the metric is that it is “indicative of a condition of the patient.” This could broadly include any aspect of a patient’s emotional, physical, mental, or physiological health, so one of ordinary skill in the art is not enabled to use the invention. 
8. Claim 22 is further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Applicant’s Specification does not specify any scope for what the second metric could comprise or how the metric could be obtained/calculated as the second metric could comprise a substantially large number of measurements, as the only limitation to the metric is that it is “indicative of a condition of the patient.” This could broadly include any aspect of a patient’s emotional, physical, mental, or physiological health, so it is not clear Applicant had support or possession of such a metric. 
  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 31, 37, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10. Regarding Claims 31 and 37, the term "wherein the intubation time is when the patient is intubated and arrives at a care location." in Claims 31 and 37 is a relative term which renders the claim indefinite.  The Claims leave it unclear whether the patient must be intubated while simultaneously arriving at a care location, or whether they could occur separately and the intubation time starts when both conditions have been met. Therefore, one of ordinary skill in the art would not be reasonably be apprised of the scope of the claim, leaving the Claims indefinite. 
11. Claim 40 recites the limitation "the vital parameter" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
12. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	13. Claims 21-40 are rejected under 35 U.S.C. 101 because the claims are directed toward an abstract idea without significantly more.
	14. Step 1: Independent Claims 21, 29, and 36 recite a medical device, a device, and a method. Thus, they are directed to statutory categories of invention.
	15. Step 2a, Prong 1:
a sensor configured to detect a blood oxygen saturation of a patient
a processor configured to 
identify an anesthesia time during which anesthesia is being administered to the patient
identify an intubation time during which the patient is being intubated and remains under an effect of the anesthesia
identify the blood oxygen saturation detected between the anesthesia time and the intubation time
determine, based on the blood oxygen saturation detected between the anesthesia time and the intubation time, a metric indicative of a condition of the patient, and output the metric indicative of the condition of the patient

	16. Independent Claim 29 recites the following claim limitations:
a processor configured to:
receive, from a sensor, a parameter of a patient
identify a pre-intubation time before the patient is intubated; identify an intubation time occurring when intubation is performed or when the patient is intubated
identify the parameter detected between the pre-intubation time and the intubation time
determine, based on the parameter detected between the pre-intubation time and the intubation time, a metric indicative of a condition of the patient, and output the metric indicative of the condition of the patient

17. Independent Claim 36 recites the following claim limitations:

receive, from a sensor, a parameter of a patient
identify a pre-intubation time before the patient is intubated; identify an intubation time occurring when intubation is performed or when the patient is intubated
identify the parameter detected between the pre-intubation time and the intubation time
determine, based on the parameter detected between the pre-intubation time and the intubation time, a metric indicative of a condition of the patient, and output the metric indicative of the condition of the patient

	18. These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e., using pen and paper.  With a plurality of measurements for each physiological variable of a patient, a human could reasonably construct a time series, and choose a metric related to the time series. Thus, the claims recite limitations which fall within the 'mental processes' grouping of abstract ideas.  

	19. Step 2a, Prong 2: Electronically receiving a plurality of measurements over an unspecified time span is merely insignificant pre-solution activity, specifically data gathering (See MPEP 2106.05(g)). Further, Claims 21 and 29’s recitation of one or more processors are merely reciting the processors at a high-level of generality, and are merely tools used to carry out the method (See MPEP 2106.05(f)).


	21. Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2b and does not provide an inventive concept. For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

	22. Dependent Claims:
	23. Claims 22, 30, 31, and 37 further identifies time periods of interest to collect the metrics from, but does not add substantially more to the abstract idea. 
	24. Claims 23-27, 32-35, and 38-40 merely change either the data collected by the sensor or the metric to calculate, none of them adding anything incapable of being done by the human mind. 


	26. Therefore, none of the dependent claims add significantly more to the abstract idea to overcome the 35 U.S.C. 101, and therefore are rejected as well alongside their independent claims. 


Claim Rejections - 35 USC § 102
27. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
28. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

29. Claims 21, 25-27, 29, 30, 32-36, 38, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application 20190216390 awarded to Tang et al, hereinafter Tang. 
30. Regarding Claim 21, Tang teaches a medical device (abstract) comprising: a sensor configured to detect a blood oxygen saturation of a patient (Para. 0045); and a processor configured to: identify an anesthesia time during which anesthesia is being administered to the patient; identify an intubation time during which the patient is being intubated and remains under an effect of the 

31. Regarding Claim 25, Tang teaches the medical device of Claim 21, as set forth in the rejection to Claim 21 above, wherein the metric indicative of the condition of the patient comprises: a percentage of time in which the blood oxygen saturation detected between the anesthesia time and the intubation time is equal to or exceeds a threshold (patient suffocation time 306, Fig. 4).

32. Regarding Claim 26, Tang teaches the medical device of Claim 21, as set forth in the rejection to Claim 21 above, wherein the metric indicative of the condition of the patient comprises: a distribution of the blood oxygen saturation detected between the anesthesia time and the intubation time (blood oxygen saturation 302, Fig. 4).

33. Regarding Claim 27, Tang teaches the medical device of Claim 21, as set forth in the rejection to Claim 21 above, wherein the metric indicative of the condition of the patient comprises: a maximum percentage change of the blood oxygen saturation detected between the anesthesia time and the intubation time (icon 135 separating blood oxygen saturation 302 into three phases, Fig. 4).  

34. Regarding Claim 29, Tang teaches a device comprising: a processor configured to: receive, from a sensor, a parameter of a patient (Para. 0045); identify a pre-intubation time before the patient is 

35. Regarding Claim 30, Tang teaches the device of Claim 29, as set forth in the rejection to Claim 29 above, wherein the pre-intubation time is when anesthesia is being administered to the patient; and wherein the intubation time is when the patient is being intubated (Para. 0071).

36. Regarding Claim 32, Tang teaches the device of Claim 29, as set forth in the rejection to Claim 29 above, wherein the parameter is a blood oxygen saturation of the patient (Para. 0045).

37. Regarding Claim 33, Tang teaches the device of Claim 29, as set forth in the rejection to Claim 29 above, wherein the parameter is a respiration rate of the patient (Para. 0080).

38. Regarding Claim 34, Tang teaches the device of Claim 29, as set forth in the rejection to Claim 29 above, wherein the metric indicative of the condition of the patient comprises: a percentage of time in which the parameter detected between the pre-intubation time and the intubation time is equal to or exceeds a threshold (patient suffocation time 306, Fig. 4).



40. Regarding Claim 36, Tang teaches a method of evaluating an airway management procedure, the method comprising: receiving, from a sensor, a parameter of a patient (Para. 0045); identifying a pre-intubation time before the patient is intubated; identifying an intubation time occurring when intubation is performed or when the patient is intubated (Para. 0071); identifying the parameter detected between the pre-intubation time and the intubation time (Para. 0060 discusses a suffocation time as the time between anesthesia and successful intubation, and discusses monitoring blood oxygen levels during this time); determining, based on the parameter detected between the pre-intubation time and the intubation time, a metric indicative of a condition of the patient; and outputting the metric indicative of the condition of the patient (SP02 value in Fig. 3b).

41. Regarding Claim 38, Tang teaches the method of Claim 36, as set forth in the rejection to Claim 38 above, wherein the parameter is a blood oxygen saturation of the patient (Para. 0045).

42. Regarding Claim 40, Tang teaches the method of Claim 36, as set forth in the rejection to Claim 36 above, wherein the metric indicative of the condition of the patient comprises: a percentage of time in which the vital parameter detected between the pre-intubation time and the intubation time is equal to or exceeds a threshold (patient suffocation time 306, Fig. 4).

Claim Rejections - 35 USC § 103
43. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
44. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

45. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
46. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 23, 24, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20190216390 awarded to Tang et al, hereinafter Tang.
48. Regarding Claim 23, Tang teaches the medical device of Claim 21, as set forth in the rejection to Claim 21 above. Tang does not teach wherein the sensor being a first sensor, the medical device further comprising: a second sensor configured to detect a respiration rate of the patient, wherein the processor is further configured to determine the metric indicative of the condition of the patient based on the respiration rate. However, Tang does teach detecting and monitoring a respiration rate of a patient (Para. 0080 and Para. 0004).
49. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang, i.e. by having the detected metric be a respiration rate, as Tang teaches detection of a respiration rate and the duplication of parts (a second sensor) is a nonobvious addition, as duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04). Therefore, Claim 23 is unpatentable over Tang. 

50. Regarding Claims 24 and 39, Tang teaches the medical device of Claim 21 and method of Claim 36, as set forth in the rejections to Claims 21 and 36 above. Tang does not teach the sensor being a first sensor, the medical device further comprising: a second sensor configured to measure a carbon dioxide concentration in air exhaled by the patient, wherein the processor is further configured to determine the metric indicative of the condition of the patient based on the carbon dioxide concentration. However, Tang does teach monitoring carbon dioxide concentration in exhaled air for an intubated patient (Para. 0004).
51. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang, i.e. by having the detected metric be exhaled carbon dioxide concentration, as Tang teaches monitoring of exhaled carbon dioxide levels and the duplication of parts . 

52. Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20190216390 awarded to Tang et al, hereinafter Tang, in view of U.S. Patent Application 20180182475 awarded to Cossler et al, hereinafter Cossler. 
53. Regarding Claim 28, Tang teaches the medical device of Claim 21, as set forth in the rejection to Claim 21 above. Tang does not teach wherein the medical device is a defibrillator. However, in the art of patient monitoring, Cossler teaches the combination of a defibrillator and a patient monitor (Para. 0063).
54. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang by Cossler, i.e. by including a defibrillator to Tang’s monitor similarly to Cossler’s device, for the predictable result of combining prior art elements according to known methods to yield predictable results.

Potential Prior Art Rejections
	55. The Examiner notes that no prior art rejections are currently being applied to Claims 22, 31, and 37. However, they are not considered to be allowable due to the U.S.C. 101 and 112 issues, as detailed above. The Examiner notes that once these issues are resolved there is a possibility of future prior art rejections against these Claims, based on any potential amendments. 



Conclusion
56. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
57. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	58. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	59. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	60. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald, can be reached at (571)-270-3061. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	61. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792